                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

GLOBAL FORCE                  )
ENTERTAINMENT, INC. and       )
JEFFREY JARRETT               )
                              )              CIVIL ACTION NO. NO. 3:18-cv-00749
     Plaintiff,               )
                              )              CHIEF JUDGE CRENSHAW
  v.                          )
                              )              MAGISTRATE JUDGE JOE BROWN
                              )
ANTHEM SPORTS & ENTERTAINMENT )
CORP. and ANTHEM WRESTLING    )              JURY DEMAND
EXHIBITIONS, LLC,             )
                              )
     Defendants.              )


                      CERTIFICATE OF SERVICE FOR
            DECLARATION OF ALEXANDRIA GRACE VAN DYKE JAMES


       I certify that on this 29th day of November 2018, the DECLARATION OF

ALEXANDRIA GRACE VAN DYKE JAMES was filed and served via the Court’s CM/ECF

filing system upon the following:


        Paige W. Mills
        BASS, BERRY & SIMS, PLC
        150 Third Avenue South, Suite 2800
        Nashville, TN 37201
        Phone: (615) 742-6200
        Email: pmills@bassberry.com


                                             /s/ Samuel F. Miller
                                              Samuel F. Miller




    Case 3:18-cv-00749 Document 34 Filed 11/29/18 Page 1 of 1 PageID #: 293
